Mr. Justice Wilkin delivered the opinion of the court: This is an appeal from the judgment of the county court of Cook county, confirming a special assessment levied against the property of appellants by the city of Chicago for the improvement of Buffalo avenue. The original ordinance was passed by the city council on May 4,1896, and the report of the commissioners appointed to make an estimate of the cost of the improvement was approved May 18 following, their estimate being $58,878.04. On November 16, 1896, an amendatory ordinance was passed providing that the assessment should be collected in five installments. It is first contended by appellants that the amendment of the ordinance necessitated an abandonment of the original assessment and made a re-assessment necessary. But we think there is no merit in this position. The original ordinance provided for the improvement and the payment therefor in a single sum. By the act of 1893 the city council had the power to provide, by ordinance, “at anytime prior to commencing the collection thereof,” that the payments should be collected in installments. (Starr & Curtis’ Stat.—2d ed.—p. 855.) The amendment in no way attempted to vacate the assessment, but simply stated how it should be paid. Appellants fail to show that the amendatory ordinance in any way increased the cost of the improvement, and hence a new assessment was unnecessary. If the amendment had been in the nature of a separate ordinance it would scarcely be contended that it in any way vacated the assessment previously made, and we are clearly of the opinion that as an amendment it had no greater effect. It is next urged by appellants that the report of the assessing committee and of the estimating committee showed that they included in their estimate and assessment the cost of filling and paving a strip sixteen feet wide in the middle of the street, occupied as a railroad right of way. The report of the assessing committee is, that the city council have “passed an ordinance providing that Buffalo avenue (roadway sixteen feet wide on each side of a space sixteen feet wide in the middle thereof occupied as railroad right of way) * * * be curbed with curb walls, filled with earth, and paved with vitrified brick upon a concrete foundation.” The report of the assessing committee is in substantially the same words. The language of the ordinance is, that the roadway, being forty-eight feet in width, be curbed with curb walls, and that said roadway “between said curb walls, (except the space sixteen feet in width in the middle of said roadway occupied as railroad right of way,) said roadway being sixteen feet in width on either side of said space sixteen feet in width occupied as railroad right of way,” be filled, etc. The roadway to be improved is spoken of by the assessing and estimating committee as being “sixteen feet wide on each side of a space sixteen feet wide in the middle” of Buffalo avenue, which clearly means the same roadway as that described in the ordinance although expressed in somewhat different language. It cannot be said that the assessment and estimate included the strip covered by the railroad right of way. The third contention is, that the ordinance is uncertain in its description of the nature, character and location of the improvement, because it provides that the pavement, when laid, shall be rolled with a roller of certain weight or rammed with a pavement rammer of certain description. The manner in which the pavement is to be put down is very minutely described in the ordinance, and it is then provided: “The brick, when set, shall be rolled with a roller of five tons weight until the bricks are well settled and made firm, or, if the engineer shall direct, the bricks, when set, shall be rammed two or more times. * * * When the bricks are thoroughly bedded the surface of the pavement must be true from grade to crown." The specification is that the brick shall be firmly settled, and the means by which it is to be done are pointed out,—either by a roller or a pavement-ram. There is no uncertainty as to the character of the work, but simply as to the manner in which it shall be accomplished. It might be, and doubtless is, true, that particular parts of.the pavement could not be rolled, and yet the same purpose—namely, to bring the surface of the pavement to a proper level and firmly settle the brick,— be accomplished by the use of the ram. We think this objection to the ordinance is also without force. Prom an examination of the whole record we find no error therein, and the judgment of the county court will be affirmed. Judgment affirmed.